Citation Nr: 0832650	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  02-09 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic prostate 
disability to include prostate cancer.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from January 1969 to November 
1971 and was in the Republic of Vietnam from November 15, 
1969 to December 24, 1970.  The veteran's collateral service 
documentation reflects that while with the 173rd Airborne 
Brigade, he was in Bong Song, Quin Yong, and the jungle of 
the Central Highlands.  His awards included the Air Medal, 
the Combat Infantryman Badge (CIB) and the Parachute Badge; 
he was a light weapons infantryman.  He was born in 1951.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The veteran also has service connection for post-traumatic 
stress disorder (PTSD) for which a 100 percent rating has 
been assigned since December 17, 1999.  

In a decision in June 2005, the Board held that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for hepatitis, and granted 
service connection for the disorder.  The Board remanded the 
issues shown on the front cover for development.  The VARO 
subsequently effectuated the grant and assigned a 
noncompensable evaluation for the hepatitis from December 17, 
1999.  This resolves that appellate issue.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic prostate disorder including cancer of service origin 
or that any chronic prostate disorder has been caused or 
aggravated by a service-connected disability. 

2.  The veteran is presumed to have had Agent Orange 
exposure, but the competent and probative medical evidence 
preponderates against a finding that he now has or has ever 
had prostate cancer.

3.  The veteran's malaria has been asymptomatic and has not 
recurred for many years including as shown on recent blood 
studies.


CONCLUSIONS OF LAW

1.  The veteran's has no chronic prostate disorder including 
cancer which was incurred in or aggravated by service; nor 
may such be presumed to be result of service; nor was any 
chronic prostate disability caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1137, 1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.365 
(2007).

2.  The criteria for an increased (compensable) evaluation 
for malaria are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102,. 3.321, 4.88b and Notes, Part 4, Code 6304 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his current claim 
which informed him of all pertinent requirements for 
supporting his claims.  The Board finds that the content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the veteran were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities such as cancers may be established based upon a 
legal presumption by showing that the disability was 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975). 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.  (emphasis added)

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  None of that has been shown in this case.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

It is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158 and 3.655 (2007).

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However the current appeal arose from the initially 
assigned rating, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board concludes that "staged ratings" are 
unnecessary in this case.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Guidelines have been issued by the U.S. Court of Appeals for 
Veterans Claims (the Court) with regard to increased ratings 
cases and mandatory notice in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2009).  

The veteran's malaria is rated under Code 6304.  Effective 
August 30, 1996, new rating criteria for malaria were 
promulgated, and codified under 38 C.F.R. § 4.88b; Diagnostic 
Code 6304.  

Under the prior rating criteria for malaria, a 10 percent 
rating contemplates recently active malaria with one relapse 
in the past year; or old cases with moderate disability.  A 
30 percent rating contemplates recently active malaria with 2 
relapses in past 6 months; or old cases with anemia.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (prior to August 30, 
1996).

With respect to the rating of malaria, the regulations state 
that in rating disability from malaria, once identified by 
clinical and laboratory methods, or by clinical methods alone 
where the disease is endemic, the clinical course of the 
disease, the frequency and severity of recurrences, the 
necessity for and the reaction to medication, should be the 
basis of evaluation, not the presence or absence of 
parasites.  When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration, controlled by medication specific for malaria.  38 
C.F.R. § 4.88.

Two notes to rating code 6304 provided very specific guidance 
for the rating of service-connected malaria disabilities.  
According to the first note, the evaluations under Code 6304 
are to be assigned on the basis of dates and frequency of 
recurrences and relapses and severity of significant 
residuals, if any, based on the clinical records of the 
service department or other acceptable evidence relating to 
the period of service, or on medical evidence relating to the 
period after discharge, recording sufficient clinical 
findings, when considered in accordance with all other data 
of record, to support the conclusion that there exists a 
compensable or higher degree of disability from malaria.  
Hereafter, service connection will not be conceded based on 
notation in service records of history alone furnished by the 
veteran, nor will compensable ratings be assigned based on 
the veteran's unsupported claim or statement; however, 
determinations heretofore made will not be reversed on the 
basis of this change in policy.  The evidence of others under 
oath may be accepted to establish frequency of relapses or 
recurrences over a period of 1 year only, from date of last 
medically confirmed relapse or recurrence in service or 
subsequently.  38 C.F.R. § 4.88b (prior to August 30, 1996).

The second note states that when evaluations are based on 
frequency of recurrences or relapses only, they will be 
assigned for a period of 1 year only from date of discharge 
or date established by medical evidence of record.  At the 
expiration of this period, if medical evidence warranting an 
extension is not of record, the veteran will be notified that 
his compensation will be discontinued unless he submits 
evidence from a physician showing recurrent attacks or other 
disabling effects of malaria.  After a malaria rating has run 
24 months, an extension, if warranted, will carry ending date 
at expiration of 36 months from initial date of compensable 
rating.  When this rating is assigned, veteran will be 
notified of ending date and of requirement that, to have 
rating continued or resumed after that date, he must report 
to Department of Veterans Affairs hospital, or outpatient 
clinic, or to a Department of Veterans Affairs fee-basis 
physician during an actual relapse of the disease. Following 
the expiration of the 36 months' period and the veteran's 
compliance with the requirement to report as indicated in 
this note, a prepared slide of the veteran's blood smear will 
be read in the local Department of Veterans Affairs 
laboratory, and, if the interpretation is positive, the 
prepared slide will be mailed in a suitable container 
addressed to the Director, Compensation and Pension Service, 
with proper identification of the veteran, including C-number 
and time and place of smear, before further acceptance of the 
diagnosis of malaria for rating purposes.  Id.

Under the new criteria, a 100 percent rating for malaria is 
assigned when there is an active disease process.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, malaria is to be rated as 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(August 30, 1996).  

III.  Factual background and Analysis

The veteran argues that he has symptoms of malaria, and that 
he has prostate cancer, for which service connection is 
presumptively warranted due to Agent Orange exposure.  It is 
noteworthy that he now has service connection for PTSD, 
hepatitis and malaria.

Service treatment records are very limited.  However, even 
those few original records in the file reflect that the 
veteran was diagnosed with and seen for treatment of the 
following: amebic dysentery; group C salmonellosis; malaria, 
Plasmodium vivax, proven by blood smear; repeated bouts of 
diarrhea [with a history of amebic dysentery but without 
clear-cut indication that one or more other episodes were due 
thereto]; anorexia and fever, malaise, trouble swallowing and 
slight lymphadenopathy with neck stiffness; and "food 
poisoning".

At the time of the veteran's initial claim, filed in November 
1971, he reported a history of having had both malaria 
Plasmodium Vivax and malaria Falciparum, for which he got 
treatment on repeated occasions while in Vietnam in May and 
June 1970.  As noted above, and in the prior Board decision, 
he was identified as having malaria on smears.

On VA outpatient evaluation in December 1982 the veteran had 
some questions as to a liver biopsy.  A physician at another 
VA facility purportedly had decided not to do a liver biopsy 
for the hepatitis or malaria, but that the veteran was to be 
followed regularly as to the status of the edges of his 
liver, etc.

On VA examination in November 1999, benign prostatic 
hypertrophy was diagnosed.  His PSA was then ".78".

The case was remanded by the Board for development to include 
new VA examinations to determine the status of his malaria 
and the nature of any prostate problems.  The veteran was 
also asked for additional evidence with regard to both his 
malaria and prostate disabilities; he did not respond.

On VA examination in September 2008, the veteran reported the 
onset of prostate problems about 10 years before.  At the 
time of onset, he had difficulty urinating and nocturia.  He 
said he was not now having any symptoms with his medications.  
He indicated that he was currently taking oral Doxazosin by 
mouth at bedtime.  On examination, he had no urinary 
symptoms, leakage or recent infections.  Ejaculation was 
normal, and he had no signs of stones, obstructive voiding 
(retention), renal dysfunction or failure, acute nephritis or 
hydronephrosis, no erectile problems or cardiovascular 
symptoms. The veteran refused to undergo either a rectal or 
genital examination.  His PSA test was 0.26.  The examiner 
diagnosed benign prostatic hypertrophy by documented medical 
record only, noting that he had refused the digital 
examination so this could not be confirmed.  It was not felt 
that the problem had impact on daily activities.  On 
examination with regard to the status of his malaria, it was 
noted that he had no symptoms including of the skin, heart, 
genitourinary system or elsewhere, and specifically, he had 
no splenomegaly, hepatomegaly, etc.  The malarial smear from 
the blood sample showed no sign of malarial organisms.  The 
examiner diagnosed malaria in remote history with no residual 
effects or evidence of relapse.  

With regard to a chronic prostate disorder including 
purported cancer, the Board notes that the threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997).  As is 
the case herein, the veteran's service in Vietnam presumes 
his Agent Orange exposure.  Nonetheless, the threshold 
requirement is not met since he does not now have (and has 
not ever had) prostate cancer.  

We recognize that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the evidence fails to show 
chronicity of the claimed disorder at any time, as is the 
case of prostate cancer, that holding would not be 
applicable.  

The only prostate related diagnosis is of benign prostatic 
hypertrophy.  In that regard, there is no sound medical 
opinion which associates the veteran's current benign 
prostate hypertrophy (which can only be diagnosed by his 
history since he refused the recent digital examination), in 
any way with service.  The evidence is not equivocal and a 
doubt is not raised to be resolved in his favor in that 
regard.

Similarly, while the veteran was remotely diagnosed as having 
malaria, and has personally opined that he had symptoms now 
and again, the clinical evidence has not substantiated the 
recurrence of signs of active of malaria for years, including 
on recent blood studies.  Under guidelines cited above, he is 
unqualified to render such a diagnosis nor to associate any 
current problems with recurrence in the absence of any 
collaborating medical evidence to support such a position.  
Relapses must be confirmed by the presence of malarial 
parasites in blood smears and this was specifically negative 
on recent evaluation.  In fact, at no time during the appeal 
or probably for some time prior thereto has he had active or 
recurrent malaria.  Again, the evidence is not equivocal and 
a doubt is not raised to be resolved in his favor in that 
regard.


ORDER

Service connection for a chronic prostate disability to 
include prostate cancer is denied.

An increased (compensable) evaluation for malaria is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


